UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) ☒ Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2013 or ☐ Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 000-23423 C&F FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Virginia 54-1680165 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 802 Main Street West Point, VA 23181 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (804) 843-2360 Securities registered pursuant to Section 12(b) of the Act: Common Stock, $1.00 par value per share The NASDAQ Stock Market LLC Title of each class Name of each exchange on which registered Securities registered pursuant to Section 12(g) of the Act: NONE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes☐
